

115 SRES 498 IS: Condemning Stephen Miller for trafficking in bigotry, hatred, and divisive political rhetoric and for promoting policies that are inconsistent with the trust and confidence placed in him as a Senior Advisor to the President, and expressing the sense of the Senate that Stephen Miller should immediately resign from office.
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 498IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Ms. Harris (for herself, Mr. Markey, Mr. Wyden, Mr. Booker, Mr. Blumenthal, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONCondemning Stephen Miller for trafficking in bigotry, hatred, and divisive political rhetoric and for promoting policies that are inconsistent with the trust and confidence placed in him as a Senior Advisor to the President, and expressing the sense of the Senate that Stephen Miller should immediately resign from office.Whereas Public Law 115–58, a joint resolution signed into law on September 14, 2017—(1)rejects White nationalists, White supremacists, the Ku Klux Klan, neo-Nazis, and other hate groups; and(2)states that in August 2017, White nationalists, White supremacists, Klansmen, and neo-Nazis gathered and demonstrated in Charlottesville, Virginia, chanting racist, anti-Semitic, and anti-immigrant slogans and causing violence, from which the Charlottesville community is still healing;Whereas Stephen Miller is a Senior Advisor to President Trump and has long cultivated relationships and correspondence with individuals who adhere to White nationalist ideology;Whereas recently published emails of Stephen Miller primarily address the subjects of race and immigration, exclusively focus on offenses committed by non-White individuals, and promote policies to severely limit or end immigration to the United States by non-White individuals;Whereas, in such emails, Stephen Miller—(1)directly and repeatedly suggests story ideas for the website Breitbart, encouraging Breitbart to incorporate White supremacist, racist, and eugenics ideologies in its news coverage; (2)adheres to White supremacist ideologies in his opposition to Deferred Action for Childhood Arrivals (commonly known as DACA), a policy that protects from deportation young people, many of whom know no other home than the United States, and permits such individuals to make valuable contributions to their communities and the United States; and(3)repeatedly recommends that Breitbart publish favorable articles relating to President Calvin Coolidge and the Immigration Act of 1924 (43 Stat. 153, chapter 190), a law based on eugenics ideology that established a national origin quota system to restrict immigration from areas other than Northern and Western Europe;Whereas a former Breitbart editor has acknowledged that Stephen Miller’s suggestions have been used by Breitbart to spin a narrative where immigrants of color were not only dangerous, violent individuals but also posed an existential threat to America;Whereas eugenics encompasses the racist belief that the human population can be improved by promoting groups considered genetically superior and eliminating or excluding groups considered genetically inferior, a belief that was strongly embraced by Adolf Hitler;Whereas the Immigration Act of 1924 (43 Stat. 153, chapter 190) prohibited all immigration from Asia, severely restricted immigration from Africa, and used outdated census data to exclude many other individuals whom the proponents of the law considered inferior or undesirable, including Southern and Eastern Europeans;Whereas the Immigration Act of 1924 (43 Stat. 153, chapter 190) was strongly supported by eugenicists and reflected the pervasiveness of anti-immigrant and nativist sentiment in the early twentieth century;Whereas President Coolidge wrote, Our country must cease to be regarded as a dumping ground [for new immigrants] . . . . Biological laws tell us that certain divergent people will not mix or blend;Whereas, in his manifesto entitled Mein Kampf, Adolf Hitler described the Immigration Act of 1924 (43 Stat. 153, chapter 190) as a model for Nazi Germany to make his eugenics ideology a reality;Whereas the national origin quotas and the eugenics ideology embodied in the Immigration Act of 1924 (43 Stat. 153, chapter 190) governed United States immigration policy until the passage of the Act entitled An Act to amend the Immigration and Nationality Act, and for other purposes, approved October 3, 1965 (commonly known as the Immigration Act of 1965) (79 Stat. 911), which replaced the national origin quota system with a preference system based on family ties and professional and skilled employment opportunities;Whereas Stephen Miller is widely understood to direct immigration policy for the Trump Administration, including by supporting legislative and administrative proposals that would severely reduce immigration to the United States and disproportionately reduce immigration from Africa, Asia, and Latin America; and Whereas Stephen Miller’s leadership position brings discredit upon the White House: Now, therefore, be itThat—(1)the Senate condemns Stephen Miller for—(A)trafficking in bigotry, hatred, and divisive political rhetoric; and(B)promoting policies that are inconsistent with the trust and confidence placed in him as a Senior Advisor to the President; and(2)it is the sense of the Senate that Stephen Miller, Senior Advisor to the President, should immediately resign from office, and if he does not resign, the President should remove him from office.